DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
1.	Claims 1-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-20 uniquely identify a managing multifaceted, implicit goals through dialogue.
The closest prior art made of record is Zoller et al. (US 20180261203 A1) and Gordon (US 20130179440 A1) 
The cited reference (Zoller) teaches wherein a system includes one or more memory devices storing instructions, and one or more processors configured to execute the instructions to perform steps of a providing automated natural dialogue with a customer. The system may generate one or more events and commands temporarily stored in queues to be processed by one or more of a dialogue management device, an API server, and an NLP device. The dialogue management device may create adaptive responses to customer communications using a customer context, a rules-based platform, and a trained-machine learning model.
The cited reference (Gordon) teaches wherein systems and methods automatically determine responses to intention-focused content based on semantic analysis, natural language analysis, token analysis, social network analysis and influence ratings. The systems and methods identify relevant queries for product support, purchase or advocacy from multiple communications channels and further separate the high-value conversations and individuals from the low value conversations and individuals in an efficient manner. Described herein is a system and method to use the identification of important individuals and the context of their conversations to appropriately route content items and messages and subsequent responses in such a way as to allow an efficient interaction to occur.
The cited references fails to disclose a system comprising: a processor; and a memory having programming instructions stored thereon, which, when executed by the processor, causes the system to perform operations comprising: identifying an intent and a sentiment in a dialogue message originating from a customer of a financial account; identifying, using natural language processing, a customer goal associated with the financial account based on the intent and sentiment in the dialogue message; generating a plan comprising a sequence of action items to address the identified customer goal; confirming that the plan does not negatively affect the financial account of the customer; and 37 upon confirming the plan, updating an event queue with instructions to execute the sequence of action items according to the generated plan. As a result, and for these reasons, Examiner indicates Claims 1-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677